ORDER
This matter was before the Supreme Court on an order issued to all parties to appear and show cause why the issues raised in this appeal should not be summarily decided. In this case the plaintiff had appealed from the trial justice’s denial of its petition to enforce a mechanic’s lien against property owned by the defendants.
After reviewing the memoranda submitted by the parties and after hearing counsel in oral argument, it is the conclusion of this court that cause has not been shown. The court is of the opinion that the trial justice correctly ruled that this case should not proceed as an action to enforce a mechanic’s lien but should proceed as a civil action in which the rights of all the parties can be adjudicated.
Therefore, the plaintiff’s appeal is denied and dismissed, the order appealed from is affirmed and the papers of the case are remanded to the Superior Court for further proceedings.
WEISBERGER, J., did not participate.